DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

Response to Amendment

The amendment filed on 13 December 2021 has been entered. Claim(s) 1-20 remain pending in this application. Claim(s) 3, 6, 9, 12, 15 and 18 were previously withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 1 April 2022.

The application has been amended as follows: 


Replace Claim 1 with: “A hybrid rocket motor with an oxidizer injector, the oxidizer injector comprising: 
a body having a feed passage as well as a first runner assembly and a second runner assembly which communicate with the feed passage, the feed passage having an axis, the first runner assembly and the second runner assembly being sequentially arranged along the axis, the first runner assembly having a plurality of forward runners, and the second runner assembly having a plurality of reverse runners, each of the forward runners being inclined clockwise about the axis and defining a forward running direction, and each of the reverse runners being inclined clockwise about the axis and  defining a reverse running direction, one of the forward running directions being defined as a first forward running direction, and one of the reverse running directions being defined as a first reverse running direction, the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point in a combustion chamber of the hybrid rocket motor, a central axis being located between the forward runners and the reverse runners and extending outward along a radial direction of the body, the forward runners being on one side of the central axis, and the reverse runners being on another side of the central axis, a forward angle being formed between the first forward running direction and the central axis, a reverse angle being formed between the first reverse running direction and the central axis, and an absolute value of the forward angle and an absolute value of the reverse angle being equal.”

Replace Claim 2 with: “A hybrid rocket motor with an oxidizer injector, comprising: 
body having a feed passage and a first runner assembly and a second runner assembly which communicate with the feed passage, the feed passage having an axis, the first runner assembly and the second runner assembly being sequentially arranged along the axis, the first runner assembly having a plurality of forward runners, each of the forward runners being inclined clockwise about the axis and defining a forward running direction, and the second runner assembly having a plurality of reverse runners, each of the reverse runners being inclined counterclockwise about the axis and defining a reverse running direction, one of the forward running directions being defined as a first forward running direction, and one of the reverse running directions being defined as a first reverse running direction, the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point in a combustion chamber of the hybrid rocket motor, and a central axis being located between the forward runners and the reverse runners and extending outward along a radial direction of the body, a forward angle being formed between the first forward running direction and the central axis, a reverse angle being formed between the first reverse running direction and the central axis, and an absolute value of the forward angle and an absolute value of the reverse angle being equal.”

Replace Claim 3 with: “A hybrid rocket motor with an oxidizer injector, the oxidizer injector comprising: 
a body having a feed passage, a plurality of communication holes penetrating the feed passage, the feed passage having an axis, a first runner assembly and a second runner assembly, wherein each of the forward runners and the reverse runners extends along [[the]]a radial direction of the body, a plurality of first through pipes and a plurality of second through pipes are respectively connected to an outer wall surface of the body, each of the first through pipes communicates with each of the forward runners respectively, and is inclined clockwise about the axis and defining a forward running direction, each of the second through pipes communicates with each of the reverse runners, andis inclined counterclockwise about the axis and defining a reverse running direction, one of the forward running directions being defined as a first forward running direction, and one of the reverse running directions being defined as a first reverse running direction, the first forward running direction and the first reverse running direction extending and a position of intersection being an intersection point in a combustion chamber of the hybrid rocket motor,  and a central axis being located between the forward runners and the reverse runners and extending outward along the radial direction of the body, a forward angle being formed between the first forward running direction and the central axis, a reverse angle being formed between the first reverse running direction and the central axis, and an absolute value of the forward angle and an absolute value of the reverse angle being equal.”

Replace Claim 6 with: “The motor with the oxidizer injector as claimed in claim 3, wherein the absolute value of the forward angle and the absolute value of the reverse angle are between 20 and 80 degrees.”

Replace Claim 10 with: “The motor with the oxidizer injector as claimed in claim 1, wherein [[a]]the combustion chamber has a bulkhead surrounding and defining a combustion port, one end of the bulkhead is disposed with an oxidizer injector, and another end opposite to the oxidizer injector is disposed with a nozzle, a direction of the oxidizer injector extending to the nozzle is an axis; a solid fuel segment is installed in the combustion port and located on the bulkhead, a plurality of protrusions are disposed on the solid fuel segment along the axis, each of the protrusions has a protrusion top surface, and a first distance is between the protrusion top surface of each of the protrusions and the bulkhead, a recess is formed between every two neighboring protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance.”

Replace Claim 11 with: “The motor with the oxidizer injector as claimed in claim 2, wherein [[a]]the combustion chamber has a bulkhead surrounding and defining a combustion port, one end of the bulkhead is disposed with an oxidizer injector, and another end opposite to the oxidizer injector is disposed with a nozzle, a direction of the oxidizer injector extending to the nozzle is an axis; a solid fuel segment is installed in the combustion port and located on the bulkhead, a plurality of protrusions are disposed on the solid fuel segment along the axis, each of the protrusions has a protrusion top surface, and a first distance is between the protrusion top surface of each of the protrusions and the bulkhead, a recess is formed between every two neighboring protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance.”

Replace Claim 12 with: “The motor with the oxidizer injector as claimed in claim 3, wherein the combustion chamber has a bulkhead surrounding and defining a combustion port, one end of the bulkhead is disposed with an oxidizer injector, and another end opposite to the oxidizer injector is disposed with a nozzle, a direction of the oxidizer injector extending to the nozzle is an axis; a solid fuel segment is installed in the combustion port and located on the bulkhead are disposed on the solid fuel segment along the axis,each of the protrusions has a protrusion top surface, and a first distance is between the protrusion top surface and the bulkhead, a recess is formed between every two neighboring protrusions, the recess has a recess top surface, a second distance is between the recess top surface and the bulkhead, and the first distance is greater than the second distance.”

Replace Claim 15 with: “The motor with the oxidizer injector a diameter, a length of the first distance is 10% to 50% of the  the diameter.”

Replace Claim 18 with: “The motor with the oxidizer injector as claimed in one of claim 12, wherein each of the protrusion top surfaces respectively has a first length along [[the]]an extending direction extending from one end of the combustion chamber to another end of the combustion chamber, and one end of the combustion chamber extends to another end is a second length, and a total length of the first lengths is 5% to 25% of a total length of the second length.”

Election/Restrictions
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 and 19-20 are allowable. Claims 3, 6, 9, 12, 15 and 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I and Species II, as set forth in the Office action mailed on 13 November 2020, is hereby withdrawn and claims 3, 6, 9, 12, 15 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741